IN THE DISTRICT COURT OF APPEAL
                                             FIRST DISTRICT, STATE OF FLORIDA

ELIUS POLY,                                  NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
       Petitioner,                           DISPOSITION THEREOF IF FILED.

v.                                           CASE NO. 1D13-6177

FLORIDA COMMISSION ON
OFFENDER REVIEW,

     Respondent.
_______________________________/

Opinion filed September 2, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Elius Poly, pro se, Petitioner.

Sarah J. Rumph, General Counsel, and Mark Hiers, Assistant General Counsel,
Florida Parole Commission, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

PADOVANO, THOMAS, and ROBERTS, JJ., CONCUR.